Citation Nr: 0905125	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-34 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1966 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
December 2004 and December 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

As support for his claim, the veteran testified at a hearing 
at the RO in November 2008 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  


FINDING OF FACT

Based on the probative medical and other evidence of record, 
it is just as likely as not the veteran developed tinnitus as 
a result of noise exposure during his military service, 
similar to his already service-connected bilateral hearing 
loss.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
tinnitus was incurred in service.  38 U.S.C.A §§ 1110, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2008) (harmless error).

II.  Analysis

The veteran contends he currently suffers from ringing in his 
ears, which he states is directly related to in-service noise 
exposure.  See October 2006 substantive appeal (VA Form 9).  
He also asserts his tinnitus is further due to his now 
service-connected bilateral hearing loss.  Specifically, he 
states he was working in the 3/37th Artillery, and was 
exposed to deafening noise from 8" self-propelled Howitzer 
canon fire, for approximately 60 days.  During that time, he 
was unable to continuously wear hearing protection.  He adds 
that he religiously wore hearing protection during periods of 
noise exposure in his civilian life.

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2008).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).  When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  
Thus, the Board will address service connection on both a 
direct and secondary basis in this appeal.

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).  

There is no disputing that the veteran meets the first and 
perhaps most fundamental requirement for any service-
connection claim, that is, proof of the existence of a 
current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
Indeed, he was diagnosed with bilateral tinnitus by Dr. S.G. 
for a January 2001 Worker's Compensation examination, by 
private audiologist, A.B., in a private July 2005 treatment, 
and most recently, by the October 2005 VA examiner.



Consequently, the determinative issue is whether this 
condition is somehow attributable to his military service - 
and, in particular, to the noise exposure, i.e., acoustic 
trauma, he mentions.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board has considered the veteran's own statements that he 
first noticed ringing in his ears during his period of active 
military service.  In Barr v. Nicholson, 21 Vet. App. 303, 
305 (2007), the U.S. Court of Appeals for Veterans Claims 
(Court) held that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Id.  Since tinnitus is a disease that, by its very nature, is 
based on purely subjective complaints (the veteran's 
perception that he has ringing in his ears), the Board may 
accept his lay statements concerning the date of onset of his 
symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (indicating lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when:  
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg); (2) the layperson is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.)  



And equally as, if not more important, the Board emphasizes 
that he is already service-connected for his bilateral 
hearing loss, due to the same source of in-service acoustic 
trauma.  The Board is aware that hearing loss and tinnitus 
are separate disabilities; however, medical treatises 
indicate that the cause of tinnitus can usually be determined 
by finding the cause of the associated hearing loss.  See, 
e.g., Harrison's Principles of Internal Medicine 178 (Anthony 
S. Fauci et al. eds., 14th ed. 1998).  In other words, 
although the veteran did not report tinnitus during this 
period of his military service, the fact that he developed a 
bilateral hearing loss disability from that period of service 
confirms that he experienced acoustic trauma during that 
period of service of the type and intensity level sufficient 
to have also caused tinnitus.  Therefore, there is highly 
probative evidence in support of his claim for service 
connection for tinnitus because it is predicated on the same 
basis as his hearing loss, which, as mentioned, already has 
been service connected.

In an October 2005 VA audiological examination, the examiner 
opined that "tinnitus is not considered related to military 
noise exposure, but rather to occupational noise exposure and 
other factors."  Although the examiner performed an 
independent audiological examination and reviewed the C-file, 
the opinion is highly problematic as it is based on the 
premise that the veteran's reported history provided at an 
unrelated January 2001 Worker's Compensation examination was 
more accurate.  Reviewing that latter examination report, 
there is no apparent denial by the veteran of in-service 
noise exposure, and rather, he specifically alleged spending 
time in the military on the rifle range without hearing 
protection.  Moreover, the VA examiner's conclusion against 
nexus to service for tinnitus lacks any clear basis upon 
clinical findings, and cannot be accepted as competent 
evidence against the veteran's claim.  See Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (holding that the Board is not 
required to accept a medical opinion that is unsupported by 
clinical findings).  Further complicating matters, the 
October 2005 VA examiner also opined that the military is at 
least as likely as not responsible for some portion of 
hearing loss.



On the other hand, private treating audiologist A.B. provided 
a medical opinion, dated in July 2005, indicating a positive 
etiological link between the veteran's tinnitus and the same 
in-service noise exposure that caused his bilateral hearing 
loss.  In this regard, medical history provided by a veteran 
and recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  However, the Court has 
held that VA cannot reject a medical opinion simply because 
it is based on a history supplied by the veteran and that the 
critical question is whether that history was accurate and 
credible.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) and Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran).  And, since the medical evidence has confirmed the 
veteran developed a bilateral hearing loss disability, at 
least partly due to noise exposure in service, the Board 
finds his statements concerning his tinnitus to be credible 
since the tinnitus claim is predicated on the same 
precipitating factor.  See 38 C.F.R. § 3.159(a)(2); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Accordingly, the Board finds audiologist A.B.'s July 2005 
favorable nexus opinion to be competent and credible, as it 
is based upon the veteran's reported history of in-service 
military acoustic trauma, which has since been conceded for 
his already service-connected bilateral hearing loss.  Still, 
A.B.'s opinion was not clearly stated, diminishing the 
probative value this opinion provides his claim.

For these reasons and bases, the medical and lay evidence 
concerning the determinative issue of whether the veteran's 
tinnitus - like his already service-connected bilateral 
hearing loss, is related to noise exposure coincident with 
his military service is in relative equipoise, i.e., about 
evenly balanced for and against his claim.  In these 
situations he is given the benefit of the doubt.  
38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
Consequently, resolving all reasonable doubt in his favor 
concerning the origin of his tinnitus, the Board finds that 
service connection is warranted for this condition.  See 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).  The 
Board, therefore, is granting the claim for tinnitus on a 
theory of direct service connection by in-service incurrence.  
As such, there is no need to further consider service 
connection under an alternative theory of secondary service 
connection.  

ORDER

The claim for service connection for tinnitus is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


